Citation Nr: 1454266	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Regional Office (RO) in St Louis, Missouri. In September 2012, the Board in pertinent part denied entitlement to service connection for a left shoulder disorder.  The appellant appealed to the United States Court of Appeals for Veterans Claims.  In February 2013, the Court granted a joint motion for remand.  In July 2013, the Board remanded the case for additional development consistent with the joint motion.  In February 2014, the Board found that additional development was not consistent with the Board's July 2013 instructions and again remanded the case.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion agreed that the opinion provided by a January 2011 VA examiner was not supported by an adequate rationale.  Furthermore, the parties agreed that the supporting rationale provided by the examiner gave no explanation regarding whether the Veteran's reported "overuse" of the left shoulder as a result of his service-connected right shoulder disability caused or whether the right shoulder aggravated his left shoulder disability.  Hence, the parties agreed that the Board should seek clarification from the same examiner and that such clarification should specifically address, with support by an adequate rationale, whether the Veteran's diagnosed left shoulder disability was caused or aggravated by the service-connected right shoulder disability.  The parties agreed that if the VA examiner who provided the January 2011 examination was unavailable, then a new VA examination should be obtained.

In July 2013, the Board remanded the case for additional development consistent with the joint motion.  Unfortunately, the January 2011 VA examiner was unavailable.  Significantly, however, contrary to the Board's July 2013 instructions, the new VA examiner who prepared a new report did so without an examination of the Veteran.  In addition, contrary to the Board's July 2013 instructions, the new report was not based on an examination conducted by an orthopedic physician.  Finally, the VA examiner failed to address the Veteran's contention that overuse of his left shoulder to compensate for his right shoulder caused a left shoulder disability.

The Board again remanded the case in February 2014.  Subsequently, the Veteran was scheduled for a new VA examination which allegedly was held in July 2014..  There is, however, no indication in the record as to the name let alone the credentials of that VA examiner.  As such, it is impossible for the Board to determine if the VA examination was conducted by an orthopedic physician, and further development is required.  In this regard, the Board notes well that the presumption that VA has chosen a qualified person to do an examination is a rebuttable NOT an irrebuttable presumption.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed.Cir. 2013)

The Board is cognizant of the fact that the Veteran's case has been in an appellate status for years.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to determine the identity of the VA examiner who conducted the July 2014 VA examination.  If the examiner is an orthopedic physician, this should be noted in the record, and the case returned to the Board.

2.  If the identify of the VA examiner who conducted the July 2014 VA examination cannot be determined, or if the examiner is not an orthopedic physician, the Veteran must be scheduled for a new VA examination to be conducted by an orthopedic physician.  Following a review of the Virtual VA and VBMS, the orthopedic physician must identify any current, chronic left shoulder disability and address with supportive adequate rationale whether it is at least as likely as not that any diagnosed left shoulder disorder was caused or aggravated by the service-connected right shoulder disability.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence including the Veteran's contention that his left shoulder disorder is caused or aggravated by the appellant's service-connected right shoulder muscle strain, to include due to "overuse."  Any and all opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

3.  The Veteran must be advised that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C F R §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination. It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA and/or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

 5.  Thereafter, the claim must be readjudicated.  If the claim is denied, a supplemental statement of the case must be issued and the appellant offered an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



